Case: 1:19-cv-02436 Document #: 1-1 Filed: 04/10/19 Page 1 of 7 PageID #:12




                     Exhibit A




   {00101048}
Eternity Mart Inc Mail - Notice: Policy Warning                             https://mail.google.com/mail/u/6?ik=05a0ea2313&view=pt&search=all...
                       Case: 1:19-cv-02436 Document #: 1-1 Filed: 04/10/19 Page 2 of 7 PageID #:12


                                                                                            Irina Faybusovich <irina@etermart.com>



          Notice: Policy Warning
          notice-dispute@amazon.com <notice-dispute@amazon.com>                                          Wed, Feb 6, 2019 at 10:04 AM
          To: irina@etermart.com

            Hello,

            We received a report from a rights owner that the products listed at the end of this email are inauthentic.

            The rights owner is asserting that the products infringe the following trademark:
            -- Trademark number 5617127

            Why did this happen?
            One or more of your listings may be infringing the intellectual property rights of others.

            We’re here to help.
            If you need help understanding why your listings may infringe the intellectual property rights of others, please search
            for “Intellectual Property Policy” in Seller Central Help (https://sellercentral.amazon.com/gp/help/external/201361070).
            How do I reactivate my listing?
            Please provide one of the following to reactivate your listings:
            1) A retraction of the report from the rights owner:
            -- bzawacki@naturessources.com


            2) An invoice or letter of authorization from the manufacturer or Rights Owner verifying the product’s authenticity to
            notice-dispute@amazon.com. External links are not accepted. For security reasons, we only accept attachments in
            the following file formats: .jpeg, .jpg, .pjpeg, .gif, .png, .tiff,

            Have your listings been removed in error?
            If you believe there has been an error, please tell us why. Your explanation should include the following information:
            -- Proof that you have never sold the reported product. We will investigate to determine if an error occurred.

            OR

            -- Explanation of why you were warned in error. We will investigate to determine if an error occurred.

            What happens if I do not provide the requested information?
            If we do not receive the requested information, your listings will remain inactive.

            B000VYXDIQ
            B001E0WEUY
            Infringement type: Counterfeit
            Trademark asserted: 5617127
            Complaint ID: 5760110191

            You can view your account performance (https://sellercentral.amazon.com/performance/dashboard?
            reftag=email_warn) or select Account Health on the home screen of the Amazon Seller app on your iOS or Android
            device. The Account Health dashboard shows how well your account is performing against the performance metrics
            and policies required to sell on Amazon.

            -- iOS: https://itunes.apple.com/us/app/amazon-Seller/id794141485
            -- Android: https://play.google.com/store/apps/details?id=com.amazon.sellermobile.android&hl=en

            sincerely,
            Amazon.com




1 of 1                                                                                                                       4/10/2019, 12:03 PM
Case: 1:19-cv-02436 Document #: 1-1 Filed: 04/10/19 Page 3 of 7 PageID #:12




                     Exhibit B




   {00101048}
                  Case: 1:19-cv-02436 Document #: 1-1 Filed: 04/10/19 Page 4 of 7 PageID #:12
                                                                                        Irina Faybusovich <irina@etermart.com>



Your Amazon.com Selling Privileges have been removed
2 messages

Amazon <notice-request-dispute@amazon.com>                                                         Wed, Feb 27, 2019 at 2:36 PM
Reply-To: Amazon <notice-request-dispute@amazon.com>
To: "irina@etermart.com" <irina@etermart.com>




                Hello,

                Your account has been temporarily deactivated. Your listings have been
                removed. Funds will not be transferred to you but will stay in your
                account while we work with you to address this issue. Please ship any open
                orders to avoid further impact to your account.

                Why is this happening?
                We have not received a valid plan of action addressing the listings below.

                Amazon previously alerted you of these issues through the warnings listed
                below:

                Notice one:
                -- Date: 02/06/2019
                -- ASIN: B000VYXDIQ B001E0WEU
                -- Name of Rights Owner: bzawacki@naturessources.com
                -- Infringement Type: Counterfeit

                How do I reactivate my account?
                To reactivate your account, please send us the following information:
                -- Proof of authenticity (e.g., invoice, Order ID, letter of
                authorization, licensing agreement or court order) for infringing
                listings.
                -- The steps you have taken to ensure that you are no longer infringing
                and will not infringe in the future.
                -- Other relevant information.
                -- Supporting details should you believe the notice was submitted in error
                or the notices are incorrect.

                How do I send this information?
                Please submit your plan and supporting product documentation by responding
                to this email from your case log in Seller Central (https://sellercentral.amazon.
                com/cu/case-lobby).

                We’re here to help.
                Amazon does not allow listings that violate the intellectual property
                rights of brands or rights owners. To learn more, please review Amazon’s
                Intellectual Property Policy (https://sellercentral.amazon.com/gp/help/201361070).

                You can view your account’s performance at (https://sellercentral.amazon.
                com/performance/dashboard?reftag=email_appeal) or select Account Health on the
                home screen of the Amazon Seller app on your iOS or Android device. The
                Account Health dashboard shows how well your account is performing against
                the performance metrics and policies required to sell on Amazon.

                -- iOS: https://itunes.apple.com/us/app/amazon-Seller/id794141485
                -- Android: https://play.google.com/store/apps/details?id=com.amazon.
                         Case: 1:19-cv-02436 Document #: 1-1 Filed: 04/10/19 Page 5 of 7 PageID #:12
                        sellermobile.android&hl...


                        Sincerely,
                        Seller Performance Team
                        Amazon.com
                        http://www.amazon.com




Irina Faybusovich <irina@etermart.com>                                                      Wed, Feb 27, 2019 at 2:38 PM
To: Allen Kaplun <allen@etermart.com>

 [Quoted text hidden]
Case: 1:19-cv-02436 Document #: 1-1 Filed: 04/10/19 Page 6 of 7 PageID #:12




                     Exhibit C




   {00101048}
Case: 1:19-cv-02436 Document #: 1-1 Filed: 04/10/19 Page 7 of 7 PageID #:12
